Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 1 of 26 PageID #: 141



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------X

 TRUSTEES OF THE NORTHEAST CARPENTERS
 HEALTH, PENSION, ANNUITY,
 APPRENTICESHIP, and LABOR MANAGEMENT
 COOPERATION FUNDS f/k/a EMPIRE STATE
 CARPENTERS PENSION, WELFARE, ANNUITY
 and APPRENTICE TRAINING FUNDS, by
 Patrick Morin and Joseph Olivieri, as
 Trustees, and the NORTH ATLANTIC
 STATES REGIONAL COUNCIL OF CARPENTERS
 f/k/a the EMPIRE STATE REGIONAL
 COUNCIL OF CARPENTERS, by Patrick
 Morin, Executive Secretary/Treasurer,

                           Plaintiffs,          Memorandum and Order

             v.                                 20-CV-00070 (KAM)(RLM)


 KANE PAINT & PLASTER, INC., MICHAEL
 D. KANE, and CHARLES KANE,


                       Defendants.
 -------------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

             Plaintiffs, Trustees of the Northeast Carpenters,

 Health, Pension, Annuity, Apprenticeship, and Labor Managements

 Corporation Funds and the North Atlantic States Regional Council

 of Carpenters (“Plaintiffs”) initiated this action on January 6,

 2020 against three defendants: Charles Kane, Michael Kane, and

 Kane Paint & Plaster, Inc. (“Kane Paint”)(collectively,

 “Defendants”).     Plaintiffs previously obtained a judgment

 (“Judgment”) in this court against Defendants on May 19, 2010,


                                       1
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 2 of 26 PageID #: 142



 in the amount of $58,359.61.        See Morin, et al. v. Kane Paint &

 Plaster, Inc., et al., No. 09-cv-01619 (JFB) (E.D.N.Y. May 19,

 2010.) (hereafter, “Morin”).        Pursuant to Section 5014 of the

 New York Civil Practice Law and Rules (“N.Y. C.P.L.R.”),

 Plaintiffs’ action timely seeks to renew the Judgment against

 Defendants in the original amount of $58,359.61, plus 9% yearly

 interest from May 19, 2010.

             Apart from a motion to appoint counsel by Charles Kane

 (ECF No. 8, Mot. to Appoint Counsel), Defendants have failed to

 otherwise appear, and the Clerk of Court entered Defendants’

 defaults on January 13, 2021.        (ECF Nos. 23-25, Clerk’s Entry of

 Default.)    Plaintiffs now move for a default judgment against

 all Defendants.     (ECF No. 28, Mem. Supp. of Mot. for Default J.)

 For the reasons set forth below, Plaintiffs’ motion for renewal

 of the original Judgment and motion for default judgment is

 GRANTED.1

                                  BACKGROUND

     I.   The Parties’ Collective Bargaining Agreement

             The undisputed allegations of the Complaint are as

 follows.    Plaintiffs are Trustees of Funds (the “Funds”) and the

 North Atlantic States Regional Council of Carpenters (the




 1 As discussed further infra, though Plaintiffs’ motion for default judgment
 is granted, the court will not award the requested 9% yearly interest.

                                       2
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 3 of 26 PageID #: 143



 “Union”).    (ECF No. 1, Complaint (“Compl.”).)         The Funds are

 labor-management trust funds operated in accordance with the

 Employee Retirement Income Security Act (“ERISA”) and Section

 302(c) of the Labor Management Relations Act (“LMRA”). (Compl. ¶

 4); 29 U.S.C. §186(c).       The Union is a labor organization within

 the meaning of section 3(4) of ERISA, 29 U.S.C. §1002(4).

 (Compl. ¶ 5.)

             Defendant Kane Paint was bound by a Collective

 Bargaining Agreement (“CBA”) with the Union, which required Kane

 Paint to remit benefit contributions to the Funds.           2   (Compl. ¶

 9.) Plaintiffs filed a lawsuit to recover the unpaid benefits

 and related amounts, and subsequently obtained the Judgment

 against Defendants.      (Id. ¶¶ 10, 11; see Exhibit A.)         Plaintiffs

 allege that they have initiated the present action because no

 portion of the Judgment has been paid to date.           (Compl. ¶ 12.)


     II.   Plaintiffs’ Service on Defendants

             On January 7, 2020, the Clerk of the Court issued

 summons to all Defendants.       (ECF No. 3, Summons Issued as to All

 Defendants (“Summons”).)       Both Kane Paint’s principal place of


 2 The following are taken from the original complaint, (ECF No. 1) as filed in
 Morin, No. 09-cv-01619: at the time of the original complaint, Michael Kane
 was identified as the “president, manager, sole proprietor and/or a
 controlling shareholder and/or officer of the company,” and Charles Kane was
 identified as the “vice president, manager, sole proprietor and/or a
 controlling shareholder and/or officer of the company.” (ECF No. 1, ¶¶ 8,9.)
 Defendants Kane Paint, Michael Kane, and Charles Kane were all therefore
 “employer[s]” as defined in the LMRA and within the meaning of ERISA. (Id. ¶
 10.)

                                       3
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 4 of 26 PageID #: 144



 business and Michael Kane’s residence were listed on the Summons

 as 102 Britton Place, North Syracuse, New York, 13212.

 (Summons; Compl. ¶¶ 6, 7.)       Charles Kane’s residence was listed

 as 7639 St. Charles Bay Road, Tully, New York 13159.            (Summons;

 Compl. ¶ 8.)

              A.   Service on Kane Paint

              On January 8, 2020, copies of the Summons, Complaint,

 Exhibit A, and Notice of Related Case (hereafter collectively

 “Summons and Complaint”) were served on Kane Paint at the New

 York State Secretary’s office in Albany.          (ECF No. 6, Summons

 Returned Executed.)      The copies were personally delivered to an

 individual named Sue Zouky.       (Id.)

              B.   Service on Charles Kane

              On January 22, 2020, copies of the Summons and

 Complaint were served on Charles Kane at his Tully, New York

 residence.     (ECF No. 7, Summons Returned Executed.)        The copies

 were delivered to a person of “suitable age” identified as

 “Claudia James niece [sic]” at Charles Kane’s residence and

 copies were also mailed via first class mail to Charles Kane on

 January 23, 2020.      (Id.)   In its February 21, 2020, Order, the

 Court denied Charles Kane’s motion to appoint counsel, and

 granted Charles Kane’s request for an extension of time to

 respond to the Summons and Complaint and ordered him to respond

 by March 22, 2020.      (Docket Order, Feb. 21, 2020.)       Plaintiffs

                                       4
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 5 of 26 PageID #: 145



 served copies of the February 21, 2020, Order on all Defendants

 via first class mail, this time mailing the copies for Kane

 Paint and Michael Kane to 409 Maple Street in Syracuse, New

 York, instead of the previously used 102 Britton Place address.

 (ECF No. 9, Aff. of Service.)

             C.    Service on Michael Kane

             On April 2, 2020, Plaintiffs filed a motion requesting

 a sixty-day extension of time to serve copies of the Summons,

 Complaint, Exhibit A, and Notice of Related Case on Michael

 Kane, and filed accompanying affidavits of due diligence in

 support of this request.       (ECF No. 10, Pl. First Motion for

 Extension of Time.)      Plaintiffs stated in their first request

 for an extension that they attempted to serve Defendant Michael

 Kane at three different addresses, and after these attempts,

 Plaintiffs had submitted a request for change of address or

 boxholder information to the United States Postal Service

 (“USPS”) in March 2020 to identify potential addresses

 associated with Michael Kane.        (Id.)   Plaintiffs further stated

 in their request that they were seeking an extension in order to

 allow time to receive a response from the USPS, and to attempt

 service at any addresses identified by the USPS.           (Id.)

             On May 29, 2020, Plaintiffs filed a second request for

 an extension of time to serve Michael Kane with the Summons and

 Complaint and to serve Michael Kane by alternative means.            (ECF

                                       5
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 6 of 26 PageID #: 146



 No. 11, Pl. Second Mot. for Extension of Time.)           Plaintiffs

 requested the second extension part due to anticipated service

 delays because of the COVID-19 pandemic, and noted their

 “diligent efforts to effectuate service on [d]efendant Michael

 Kane” including sending “a copy of the Summons and

 Complaint...out for personal service upon [d]efendant Michael

 Kane at four separate addresses.”           (Id.)   In support of their

 request, Plaintiffs filed three accompanying affidavits of due

 diligence signed by process servers reflecting attempts to serve

 Michael Kane at three different locations on different days.

 (ECF Nos. 11-1—3, Pl. Second Mot. for Extension of Time, Exs. A-

 C.)   Magistrate Judge Roanne L. Mann granted Plaintiffs’ second

 request for an extension, and denied the request for service by

 alternative means pending the filing a fourth affidavit of due

 diligence related to the most recent attempted service of

 process upon Michael Kane.       (ECF No. 12, June 3, 2020, Order

 (“June 3 Order”).)      The Court granted Plaintiffs a sixty-day

 extension to effect service of process on Michael Kane from the

 date of its June 3 Order.       (Id.)       Plaintiffs attempted to serve

 Michael Kane at a fourth address in Canton, New York, and

 subsequently filed a fourth affidavit of service in compliance

 with the Court’s June 3 Order.        (ECF No. 13, Letter in Resp. to

 June 3 Order.)     Plaintiffs also served copies of the June 3

 Order on Defendants Kane Paint and Charles Kane, but mailed the

                                         6
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 7 of 26 PageID #: 147



 copies for Kane Paint to Charles Kane’s attention at his Tully,

 New York address.       (ECF No. 14, Certificate of Service.)

              On July 27, 2020, Plaintiffs filed a third request for

 an extension of time to serve Michael Kane.          (ECF No. 15, Pl.

 Third Motion for Extension of Time.)         Plaintiffs stated in their

 third request that they requested a copy of Michael Kane’s

 address history from the New York State Department of Motor

 Vehicles (“DMV”) and were seeking a ninety-day extension in part

 to allow time for a response from the DMV.          (Id.)   The Court

 ordered Plaintiffs to file proof of service on Michael Kane by

 September 28, 2020.      (July 28, 2020 Electronic Order.)

              On August 1, 2020, Plaintiffs served the Summons and

 Complaint on Michael Kane at 9160 Via Cimato Drive, Clarence

 Center, New York, 14032.       (ECF No. 16, Summons Returned

 Executed.)     The documents were delivered to Michael Kane

 personally.     (Id.)    On January 1, 2021, Magistrate Judge Mann,

 noted that all Defendants had been served with process as of

 August 1, 2020, and ordered Plaintiffs to show cause why the

 case should not be dismissed for lack of prosecution.            (ECF No.

 17, Order to Show Cause.)       Plaintiffs responded to the Order to

 Show Cause on January 12, 2021; though Plaintiffs did not

 provide any reason for the delay, they indicated their intention

 to move for default judgment against all Defendant.           (ECF No.

 22, Pl. Letter Resp. to Order to Show Cause.)

                                       7
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 8 of 26 PageID #: 148



    III. Defendants’ Failure to Appear

             On January 6, 2021, Plaintiffs requested certificates

 of default for all Defendants.        (ECF Nos.    18-20, Requests for

 Certificate of Default.)       The Clerk of Court entered Defendants’

 defaults on January 13, 2021.        (ECF Nos. 23-25, Certificates of

 Default.)    To date, Defendants have not formally appeared or

 responded to the complaint in this action,          On January 22, 2021,

 Plaintiffs moved for a default judgment.          (ECF No. 26, Notice of

 Mot. for Default J.; Mem. Supp. of Mot. for Default J.)

 Plaintiffs served the motion for default judgment papers on

 Defendants, via certified mail, to the Clarence Center address

 for Michael Kane and the Tully, New York address for both Kane

 Paint and Charles Kane.       (ECF No. 29, Certificate of Service.)

                           JURISDICTION AND VENUE

             This case is properly before this court.         District

 courts possess the inherent power to enforce their own

 judgments. See Epperson v. Ent. Express, Inc., 242 F.3d 100,

 104–05 (2d Cir. 2001) (For jurisdictional purposes, an action to

 collect on a judgment does not require an independent

 jurisdictional basis and may proceed in federal court even if

 the parties are not diverse.); see also Williams v. Pfeffer, 117

 F. Supp. 2d 331, 334 (S.D.N.Y. 2000) (Describing a district

 court’s inherent powers to enforce its own judgments as separate

 from ancillary jurisdiction.)        Venue is proper in the Eastern

                                       8
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 9 of 26 PageID #: 149



 District of New York (“EDNY”); the original Judgment was entered

 in the EDNY and the events giving rise to the controversy

 occurred in the EDNY.      See Morin, No. 09-cv-01619.

                               LEGAL STANDARDS

    I.    Renewal of Money Judgment

             Pursuant to Federal Rule of Civil Procedure 69(a)(1),

 a money judgment is enforced by a writ of execution, unless the

 court directs otherwise.       State law applies to the execution of

 a federal judgment and to proceedings in aid of execution of a

 federal judgment where, as here, no federal statute applies.

 See Fed. R. Civ. P. 69(a)(1) (“The procedure on execution—and in

 proceedings supplementary to and in aid of judgment of

 execution—must accord with the procedure of the state where the

 court is located, but a federal statute governs to the extent it

 applies.”).      Accordingly, Plaintiffs request to renew the

 Judgment must conform to the procedures of New York.            In New

 York state, the procedure for obtaining the renewal of a

 judgment, discussed infra, is governed by N.Y. C.P.L.R. Section

 5014.    See Edrich v. Festinger, No. 12-cv-4069 (MKB), 2017 WL

 3575238, at *7 (E.D.N.Y. Aug. 17, 2017).

             A.     Time Requirements for Renewal of Money Judgment

             Section 5014 provides, in relevant part, that an

 action upon a money judgment entered in New York state court can

 be maintained between the original parties to the judgment if

                                       9
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 10 of 26 PageID #: 150



  ten years have passed since the first docketing of the judgment.

  N.Y. C.P.L.R. §5014(1).      An action may be commenced under

  subdivision one of Section 5014 during the year prior to the

  expiration of ten years since the first docketing of the

  judgment, in which case the judgment shall be designated a

  renewal judgment and shall be docketed accordingly by the clerk.

  N.Y. C.P.L.R. §5014(emphasis added).

              B.    Interest for Renewal Judgment

              Under ERISA, interest on unpaid contributions is

  calculated using the rate of the relevant benefit plan, and if

  the plan does not set a rate, then at a prescribed statutory

  rate.   29 U.S.C. §1132(g)(2), 26 U.S.C. §6621; see Board of

  Trustees of Pointers, Cleaners & Caulkers v. Harbor Island Cont.

  Co., No. 13-cv-6075 (MKB), 2015 WL 1245963, at *5 (E.D.N.Y.

  March 16, 2015).     Title 29 U.S.C. Section 1132(g)(2) requires

  that the court award the greater of (i) interest on the unpaid

  contributions, or (ii) liquidated damages provided for under the

  plan in an amount not in excess of 20 percent (or such higher

  percentage as may be permitted under federal or state law) of

  the amount determined by the court for the unpaid contributions.

  29 U.S.C. §1132(g)(2).      Additionally, under New York state law,

  “[e]very money judgment shall bear interest from the date of its

  entry,” and the “interest shall be at the rate of nine per



                                       10
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 11 of 26 PageID #: 151



  centum per annum, except where otherwise provided by statute.”

  N.Y. C.P.L.R. §§5003—5004.

     II.   Motion for Default Judgment

              When moving for a default judgment, Plaintiffs must

  comply with Federal Rule of Civil Procedure 55 and the Eastern

  District of New York Local Rule 55.2.         The decision to grant a

  default judgment is “left to the sound discretion of [the]

  district court because it is in the best position to assess the

  individual circumstances of a given case and to evaluate the

  credibility and good faith of the parties.”          Enron Oil Corp. v.

  Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993).         Before entering a

  default judgment, the court “must ensure that (1) jurisdictional

  requirements are satisfied[,] (2) the plaintiff took all the

  required procedural steps in moving for [a] default judgment,

  and (3) the plaintiff’s allegations, when accepted as true,

  establish liability as a matter of law.”         Jian Hua Li v. Chang

  Lung Grp. Inc., No. 16-cv-6722 (PK), 2020 WL 1694356, at *4

  (E.D.N.Y. Apr. 7, 2020) (internal citations omitted).

              A.    Compliance with Federal Rules

              The procedure for a default judgment motion is

  governed by Federal Rule of Civil Procedure 55.          See Vt. Teddy

  Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 246 (2d Cir.2004)

  (“[Rule] 55 is the basic procedure to be followed when there is

  a default in the course of litigation.”).         A plaintiff may

                                       11
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 12 of 26 PageID #: 152



  obtain a default judgment by following a two-step process.            Fed.

  R. Civ. P. 55; see also New York v. Green, 420 F.3d 99, 104 (2d

  Cir. 2005).    First, if the defendant “has failed to plead or

  otherwise defend,” the Clerk of Court will enter the defendant’s

  default.    Fed. R. Civ. P. 55(a).        Second, the plaintiff must

  “apply to the court for a default judgment.”          Fed. R. Civ. P.

  55(b)(2).    “The first step, entry of default, formalizes a

  judicial recognition that a defendant has, through its failure

  to defend the action, admitted liability to the plaintiff.”

  City of N.Y. v. Mickalis Pawn Shop LLC, 645 F.3d 114, 128 (2d

  Cir. 2011).    “The second step, entry of a default judgment,

  converts the defendant’s admission of liability into a final

  judgment that terminates the litigation.”          Id.

              B. Compliance with Local Rules

              In the Eastern District of New York, all papers

  submitted in support of a motion for default judgment “shall

  simultaneously be mailed to the party against whom a default

  judgment is sought at the last known residence of such party (if

  an individual) or the last known business address of such party

  (if a person other than an individual).”         Local Civ. R. 55(c).

  “Proof of such mailing shall be filed with the [c]ourt.”            Id.

              Courts have “interpret[ed] the [local] rule to require

  proof of mailing by affidavit because the next sentence requires

  a ‘supplemental affidavit’ to be filed for any returned

                                       12
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 13 of 26 PageID #: 153



  mailing.”    J&J Sports Prods., 2020 WL 1034393, at *5.         The

  directions to mail the motion papers and to file proof of that

  mailing are mandatory requirements, as the Rules Committee

  “believes that experience has shown that mailing notice of such

  an application is conducive to both fairness and efficiency[.]”

  Committee Note, Local Civ. R. 55.2.

              C. Damages

              Although “a party’s default is deemed to constitute a

  concession of all well pleaded allegations of liability, it is

  not considered an admission of damages.”         Greyhound

  Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158

  (2d Cir. 1992).     The court retains discretion with respect to

  deciding whether to conduct an inquest into damages.           Mickalis,

  645 F.3d at 129 (“[A] district court is empowered under Rule

  55(b)(2), in the exercise of its discretion, to ‘conduct

  hearings or make referrals’ as may be necessary, inter alia, to

  determine the amount of damages[.]”).

     III. Service

        For a default judgment to issue, the summons and complaint

  in an action must have been properly served on the defaulting

  party.   See Advanced Cap. Com. Grp., Inc. v. Suarez, No. 09-CV-

  5558 (DRH), 2013 WL 5329254, at *2 (E.D.N.Y. Sept. 20, 2013)

  (“In order to obtain default judgment, a plaintiff must first

  properly serve a defaulting defendant with a copy of the summons

                                       13
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 14 of 26 PageID #: 154



  and the complaint in accordance with Rule 4 of the Federal Rules

  of Civil Procedure and local rules.”) (internal citations

  omitted).

              A.    Service on Corporations

              The Federal Rules of Civil Procedure provide that a

  corporate defendant can be served “by delivering a copy of the

  summons and of the complaint to an officer, a managing or

  general agent, or any other agent authorized by appointment or

  by law to receive service of process and—if the agent is one

  authorized by statute and the statute so requires—by also

  mailing a copy of each to the defendant,” or by “following state

  law” regarding service.      Fed. R. Civ. P. 4(e)(1), 4(h)(1).        New

  York state law allows for service upon a corporation by

  delivering the summons “to an officer, director, managing or

  general agent, or cashier or assistant cashier or to any other

  agent authorized by appointment or by law to receive service.”

  N.Y. C.P.L.R. § 311(a)(1).

              B.    Service on Individuals

              Pursuant to Federal Rule of Civil Procedure 4(e), an

  individual can be served by (1) following state law for serving

  a summons in the state where the district court is located or

  where service is made; or (2)(A) delivering a copy of the

  summons and of the complaint to the individual personally; (B)

  leaving a copy of each at the individual’s dwelling or usual

                                       14
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 15 of 26 PageID #: 155



  place of abode with someone of suitable age and discretion who

  resides there; or (C) delivering a copy of each to an agent

  authorized by appointment or by law to receive service of

  process.

              In New York, an individual can be served by delivering

  the summons within the state to (1) the person to be served; or

  (2) a person of suitable age and discretion at the actual place

  of business, dwelling place or usual place of abode of the

  person to be served and by mailing the summons to the person to

  be served; or (3) the individual’s agent for service; or (4)

  affixing the summons to the individual’s actual place of

  business, dwelling place or usual place of abode and by mailing

  the summons to the individual if service under (1) and (2)

  cannot be made with due diligence.        N.Y. C.P.L.R. §308(1)-(4).

  An individual can also be served “in such a manner as the court,

  upon motion without notice, directs” if service under (1), (2),

  and (4) is “impracticable.”       N.Y. C.P.L.R. §308(5).

              C.    Time Limit for Service

              If a defendant is not served within ninety days after

  the complaint is filed, a court must dismiss an action without

  prejudice against the defendant or order that service is made

  within a specified time.      Fed. R. Civ. P. 4(m).      If the

  plaintiff shows good cause for the failure to serve the



                                       15
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 16 of 26 PageID #: 156



  defendant, then the court must extend the time for service for

  an appropriate period.       Id.

                                     DISCUSSION

               Plaintiffs initiated this action to renew the Judgment3

  against Defendants plus interest at 9% annually, and moved for a

  default judgment after Defendants failed to appear in this

  action.    (See Mem. Supp. of Mot. for Default J.)

     I.     Renewal of Money Judgment

               “To obtain relief pursuant to section 5014, a

  plaintiff must make a ‘prima facie showing of its entitlement to

  a renewal judgment by offering evidentiary proof that it was the

  original judgment creditor’s assignee, and that no part of the

  judgment has ever been satisfied.”          Edrich, 2017 WL 3575238, at

  *8.     Plaintiffs have made a prima facie showing of their

  entitlement to a renewal judgment by submitting the evidentiary

  proof that they are the parties plaintiff who obtained the

  original Judgment and represent that the Judgment remains

  unpaid.    (See ECF No. 27, Decl. in Supp. of Mot. for Default J.;

  see also ECF No. 1-1, Judgment.)

               Plaintiffs’ action for a renewal judgment was also

  timely, as it was initiated during the year prior to the ten


  3
    The Judgment ordered Defendants to pay Plaintiffs $58,359.61, consisting of:
  (1) delinquent contributions in the amount of $41,092.46; (2) liquidated
  damages at the rate of 20% of the delinquent contributions in the amount of
  $8,218.50; (3) interest in the amount of $5,122.75; and (4) attorneys’ fees
  and costs of $3,925.90. (Compl., Ex. A., J. and Order (“Judgment”).)

                                         16
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 17 of 26 PageID #: 157



  years since the first docketing of the May 19, 2010, Judgment.

  See N.Y. C.P.L.R. §5014; see also Fed. R. Civ. P. 69(a)(1).

  Accordingly, Plaintiffs’ have satisfied the procedural

  requirements for obtaining a renewal judgment of the original

  Judgment in the amount of $58,359.61.         (Compl., Ex. A,

  Judgment.)

     II.   Motion for Default Judgment

               “A default judgment is ordinarily justified where a

  defendant fails to respond to the complaint.”          Bermudez v. Reid,

  733 F.2d 18, 21 (2d Cir.1984.)       As a threshold matter,

  Defendants failed to respond to the Summons and Complaint in

  this case, despite having been properly served with process and

  the motion for a default judgment, and afforded adequate notice

  and opportunity to defend.

               As discussed, supra, the Court finds that the

  jurisdictional requirements are satisfied; the case is properly

  before this Court.     Next, prior to awarding Plaintiffs’ motion

  for default judgment, the Court must ensure that “(2) the

  plaintiff took all the required procedural steps in moving for

  [a] default judgment, and (3) the plaintiff’s allegations, when

  accepted as true, establish liability as a matter of law.”            Jian

  Hua Li, 2020 WL 1694356, at *4.        Here, Plaintiffs’ allegations

  are fairly straightforward; Plaintiffs’ obtained a valid

  Judgment against Defendants in this judicial district, and—in

                                       17
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 18 of 26 PageID #: 158



  violation of the terms of that Judgment—no portion of that

  Judgment has been paid.      (Compl. at ¶ 11, 12; ECF No. 1-1,

  Judgment.)    Plaintiff’s uncontested allegations, accepted as

  true, establish liability as a matter of law, and entitle

  Plaintiff to the renewal of the Judgment.         The Court next

  considers whether the procedural requirements for a default

  judgment have been satisfied.

               A.   Compliance with Federal and Local Rules

               Plaintiffs properly followed the two-step process for

  a motion for default judgment.       See Fed R. Civ. P. 55.      First,

  as Defendants were properly served with process, but failed to

  appear, plead or otherwise defend in this action, the Clerk of

  Court entered the Defendants’ default on January 13, 2020.            (See

  ECF Nos. 23-25, Clerks Entry of Default); see also Fed. R. Civ.

  P. 55(a).    Second, Plaintiffs filed a motion for default

  judgment on January 22, 2021.       (ECF Nos. 26-28, Motion for

  Default.); see Fed. R. Civ. P. 55(b).         In accordance with Local

  Civil Rule 55.2(b), Plaintiffs also filed (i) the Clerk of

  Court’s certificate of default, (ii) a copy of the motion to

  which no response has been made, and (iii) a proposed form of

  default judgment when moving for the default judgment.           (ECF No.

  27, Exhibits A-B, F-G.)      Plaintiffs also mailed the documents

  filed in support of the motion for default judgment to all three

  Defendants and filed proof of mailing.         Local Civ. R. 55(c);

                                       18
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 19 of 26 PageID #: 159



  (ECF No.29, Certificate of Service.)        The process followed by

  Plaintiffs was “conducive to both fairness and efficiency[.]”

  Committee Note, Local Civ. R. 55.2.

              B.     Service

              Plaintiffs have taken the necessary procedural steps

  to provide proper notice to Defendants; all three Defendants

  were properly served with process and with the subsequent

  filings related to the Plaintiffs’ actions and motion to renew a

  default judgment.      See Sik Gaek, Inc. v. Yogi’s II, Inc., 682 F.

  App’x 52, 54 (2d Cir. 2017) (summary order) (Before a court will

  grant a default judgment, “the moving party must demonstrate

  that entry of default is appropriate, which requires a showing

  that the nonappearing party was effectively served with

  process.”).

                   1. Kane Paint & Plaster, Inc.

              Plaintiffs served Kane Paint on January 8, 2020, by

  delivering a copy of the Summons and Complaint to Sue Zouky, an

  authorized person in the Corporation Division of the Department

  of State able to receive service on behalf of Kane Paint.            (ECF

  No. 27, Declaration.)        Thus, Plaintiffs properly served Kane

  Paint, a corporation, with process.        See Fed. R. Civ. P.

  4(e)(1), 4(h)(1).      With regard to corporate Defendants, the New

  York Business Corporation Law Section 306(b)(1) allows for

  service of process on the Secretary of State as the agent of a

                                       19
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 20 of 26 PageID #: 160



  domestic corporation.      See Villarrubia v. La Hoguera Paisa Rest.

  & Bakery Corp., No. 18-cv-4929 (AMD), 2020 WL 1678242 at *3

  (E.D.N.Y. March 13, 2020) (Plaintiffs made a prima facie showing

  of proper service on a corporate defendant by filing a process

  server’s Affidavit of Service through the Secretary of State.).

  Additionally, Plaintiffs’ service on Kane Paint was timely, as

  Kane Paint was served within ninety days of Plaintiffs filing

  the complaint in this action.       (See Compl.); see also Fed. R.

  Civ. P. 4; N.Y. C.P.L.R. § 311.

               Kane Paint was dissolved by proclamation/annulment of

  authority on October 27, 2010.       (ECF No. 6, Summons Returned

  Executed.)    Dissolved corporations can still be served, however,

  through the lifecycle of a case.          See Next Millennium Realty,

  LLC v. Adchem Corp., 690 Fed. App’x. 710, 715 (2d. Cir.2017)

  (summary order); see also In re Cedar Tide Corp., v. Chandler’s

  Cove Inn, Ltd., 859 F.2d 1127, 1132 (2d. Cir.1988).           Pursuant to

  New York Consolidated Laws, Business Corporation Law (“BSC”)

  Section 1006, a dissolved corporation “may continue to function

  for the purpose of winding up the affairs of the corporation in

  the same manner as if the dissolution had not taken place,

  except as otherwise provided in this chapter or by court order.”

  BSC § 1006.    The corporation may “participate in actions and

  proceedings, whether judicial, administrative, arbitrative or

  otherwise, in its corporate name, and process may be served by

                                       20
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 21 of 26 PageID #: 161



  or upon it.”     Id.   Therefore, Kane Paint was still able to

  receive service from Plaintiffs during this action, and

  Plaintiffs properly served the corporate defendant.

                 2. Charles Kane

              Plaintiffs served Charles Kane on January 22, 2020, by

  delivering a copy of the Summons and Complaint to a person of

  suitable age and discretion at Defendant Charles Kane’s home and

  mailing a copy to Charles Kane at his home address.            (ECF No.

  27, Declaration.)      These actions constituted proper service on

  an individual.     See Fed. R. Civ. P. 4 (e)(1); see also N.Y.

  C.P.L.R. § 308.     Additionally, Plaintiffs’ service on Charles

  Kane was timely, as he was served within ninety days of

  Plaintiffs filing the complaint in this action.           (See Compl.);

  see also Fed. R. Civ. P. 4; N.Y. C.P.L.R. § 311.

              Although it is unclear from the Affidavit of Service4

  whether the individual who received the documents at Charles

  Kane’s house also resides there, as would be required under Rule

  4(e)(2)(B), the service is still proper under Rule 4(e)(1),

  which permits an individual to be served following state law.

  Fed. R. Civ. P. 4(e).      Under New York state law C.P.L.R. Section


  4
   Though a “process server’s affidavit is prima facie evidence of proper
  service,” that affidavit “‘should disclose enough facts to demonstrate the
  validity of service.’” J&J Sports Prods. Inc. v. Vergara, No. 19-cv-2382
  (FB), 2020 WL 1034393, at *3 (E.D.N.Y. Feb. 6, 2020), report and
  recommendation adopted, 2020 WL 1031756 (E.D.N.Y. Mar. 3, 2020) (quoting 4B
  Charles Alan Wright & Arthur R. Miller, Federal Prac. & Proc. § 1130 (4th ed.
  2019)).

                                       21
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 22 of 26 PageID #: 162



  308(2), Charles Kane can be served by delivering the Summons and

  Complaint to a person of suitable age and discretion at Charles

  Kane’s dwelling, regardless of that individual’s residency at

  this dwelling, and mailing the Summons and Complaint to Charles

  Kane.   N.Y. C.P.L.R. § 308(2).

                 3. Michael Kane

              Plaintiffs properly served Michael Kane on August 1,

  2020, by delivering a copy of the Summons and Complaint on

  Michael Kane personally.      (See ECF No. 16, Summons Returned

  Executed); see also Fed. R. Civ. P. 4 (e)(1); see also N.Y.

  C.P.L.R. § 308.

              Although Plaintiffs did not serve Michael Kane within

  ninety days of filing the complaint, Plaintiffs were granted

  extensions by the Court to serve Mr. Kane because Plaintiffs

  demonstrated good cause for failure to timely serve him.            See

  Fed. R. Civ. P. 4(m) (If the Plaintiff shows good cause for the

  failure to serve the defendant, then the court must extend the

  time for service for an appropriate period.); (see also ECF No.

  12, June 3 Order.)     In its June 3 Order, the Court determined

  Plaintiffs had shown “good cause” to justify an extension “in

  light of the diligence and reasonableness” of their efforts to

  serve Mr. Kane.     (Id.)

              The Court granted Plaintiffs a sixty-day extension

  from the date of its June 3, 2020 order to serve Michael Kane.

                                       22
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 23 of 26 PageID #: 163



  (ECF No. 12, June 3 Order.)       Plaintiffs personally served

  Michael Kane with the Summons and Complaint before the court-

  ordered deadline, and therefore, Plaintiffs service on Michael

  Kane was timely.     (See ECF No. 12, June 3 Order; ECF No. 16,

  Summons Returned Executed.)

               Plaintiffs’ efforts to serve Michael Kane were

  diligent and reasonable, and included: attempting service at

  multiple addresses and on various days, contacting the USPS and

  the New York DMV in an attempt to learn of additional addresses

  for Mr. Kane, and searching online databases.          (ECF Nos. 10, 11,

  15, Motions for Extension of Time to File.)          Plaintiffs filed

  three separate requests for an extension of time to serve Mr.

  Kane, and supported each request with affidavits of due

  diligence.    (See ECF No. 10, Exs. A-E; ECF No. 11, Exs. A-C; ECF

  No. 15, Exs. A-F.)     Plaintiffs attempted multiple times to serve

  Michael Kane within ninety days after filing the complaint, and

  filed their first request for an extension of time within this

  time period.    (ECF No. 10, Motion for Extension of Time to

  File.); see also Fed. R. Civ. P. 4(m).         Though the Court did not

  respond to Plaintiffs’ request until its June 3 Order, which was

  issued after the end of the ninety-day period, the Court

  ultimately found good cause for Plaintiffs’ failure to timely

  serve Michael Kane and granted the extension.          (ECF No. 12, June

  3 Order.)

                                       23
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 24 of 26 PageID #: 164



              For the foregoing reasons, Plaintiffs’ service on all

  Defendants was proper.      Plaintiffs served Defendants in a manner

  that was both compliant with the relevant procedural rules and

  court orders, and timely pursuant to Federal Rule of Civil

  Procedure 4.

              C.    Damages

              A damages award in a default judgment must be

  ascertained “with reasonable certainty.”         Credit Lyonnais Sec.

  (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir.1999).

  Although the court must ensure that there is a basis for the

  damages sought in a default judgment, the court may evaluate the

  fairness of the proposed damages award by relying on affidavits

  and documentary evidence without a hearing.          See Tamarin v. Adam

  Caterers, Inc., 13 F.3d 51, 54 (2d Cir.1993); Action S.A. v.

  Marc Rich & Co., Inc., 951 F.2d 504, 508 (2d Cir.1991).            Federal

  Rule of Civil Procedure 55(b)(2) leaves the decision of whether

  a hearing as to damages is necessary to the discretion of the

  district court.     See Fustock v. ContiCommodity Services, Inc.,

  873 F.2d 38, 40 (2d Cir.1989) (“Rule 55(b) does not require a

  hearing on damages in every case.”).

              The Court finds that Plaintiffs’ renewal judgment for

  the original Judgment of $58,359.61 can be ascertained with

  reasonable certainty on the basis of the previous Judgment to be

  renewed, and the uncontested Judgment amount as established in

                                       24
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 25 of 26 PageID #: 165



  the Morin case record.      (See ECF No. 1-1, Judgment); see also

  King v. STL Consulting LLC, No. 05-cv-2719 (SJ), 2006 WL

  3335115, at *4 (E.D.N.Y. Oct. 3, 2006) (The court was able to

  make an informed recommendation regarding plaintiffs’ damages

  without an evidentiary hearing because plaintiffs filed a

  detailed declaration with accompanying documentary evidence

  pertaining to damages.).

              Plaintiffs also seek post-judgment interest at a rate

  of 9% per annum pursuant to N.Y. C.P.L.R. Sections 5003 and

  5004.   (ECF No. 28, Mem. Supp. of Mot. for Default J.)

  Plaintiffs, however, do not explain why this New York statutory

  interest rate is the appropriate post-judgment interest rate, or

  whether the parties had contracted for the 9% interest rate.

  See Harbor Island Cont. Co., 2015 WL 1245963, at *5 (Though

  Trustee Plaintiffs sought an interest rate set by New York law,

  they did not explain why the rate was appropriate under Section

  1132(g)(2), and thus the court turned to the collective

  bargaining agreement to ensure compliance with the mandates of

  ERISA).    Here, the CBA is not part of the record, and the Court

  cannot review the CBA for any terms pertaining to post-judgment

  interest rate.     Further, although the original Judgment does

  form part of the record, the only reference to interest in the

  Judgment appears to be in the terms of the award as follows:

  “interest in the amount of $5,122.75 at the Fund’s prescribed

                                       25
Case 2:20-cv-00070-KAM-RLM Document 30 Filed 07/23/21 Page 26 of 26 PageID #: 166



  rate.”   (ECF No. 1-1, Judgment at p. 1.)        Accordingly, given the

  lack of any relevant interest rate in the record, the Court will

  award post-judgment interest at the rate prescribed in Title 28

  U.S.C. Section 1961.      See 28 U.S.C. § 1961(a) (Interest shall be

  allowed on any money judgment in a civil case recovered in a

  district court at the prescribed statutory rate.); see also

  Cappiello v. ICD Publ’n, Inc., 720 F.3d 109, 113 (2d Cir. 2013)

  (Post-judgment interest awarded in federal district court must

  be calculated pursuant to 28 U.S.C. § 1961.).

                                  CONCLUSION

              Plaintiffs’ motion for default judgment is GRANTED.

  The Court awards Plaintiffs a renewal judgment for the original

  Judgment in the amount of $58,359.61, and post-judgment interest

  as prescribed by Title 28 U.S.C. Section 1961, calculated from

  the date the Judgment was entered until the date the judgment is

  paid in full. The Clerk of Court is respectfully requested to

  enter judgment in accordance with this Order.          Plaintiffs are

  directed to serve a copy of this Order and Judgment on

  Defendants and file proof of service.

  SO ORDERED.

  Dated:    July 23, 2021
            Brooklyn, New York
                                            _/s/ Kiyo A. Matsumoto __ __
                                            Kiyo A. Matsumoto
                                            United States District Judge
                                            Eastern District of New York


                                       26
